Mr. Justice Baker delivered the opinion of the court. The case was submitted to the court upon an agreed statement of facts and the only question presented is, what, as between Hunt & Go. and the city, was the “contract price” of the six engines under the contract between the city and Worthington 1 The contract price fixed by the contract wasi based upon the sum of $437,600 for the engines in case they developed a duty of 135 million foot pounds for each 1,000 pounds of commercially dry steam during the final tests. But $437,600 was not the amount the city agreed to pay and Worthington agreed to receive for said engines. The city agreed, if any engine exceeded the prescribed duty, to pay Worthington, “as a reward for the superior efficiency of the engine,” $1,000 for each million foot pounds of excess, and Worthington agreed to pay the city, in case any engine failed to perform the required duty, $2,000 for each million foot pounds which the duty fell below 135 million, “as an agreed measure of damages for lack of efficiency.” The contract further provided that in case of a failure of duty exceeding three per cent, of the requirements of the contract, the engine might be rejected. The foregoing provisions in relation to excess and to lack of efficiency appear to precede, in the written, instrument, the agreement to pay $437,600 for the engine. The intention of the parties is to be gathered from the whole instrument and regard is had to the substance rather than the form of its provisions. Although the amount the city was to pay in case of excess of duty was called “a reward for the superior efficiency of the engine,” yet that provision, taken with the other provisions of the instrument, makes a contract that, in case of excess of duty, the price of the engines should be $437,600 and $1,000 for each million foot pounds excess. So the provision that in case any engine failed to perform the duty of 135 million foot pounds per 1,000 pounds of steam, Worthington should pay the city, “as an agreed measure of damages for lack of efficiency, ’ ’ $2,000 for each million foot pounds which the engine fell below said duty, taken with the other provisions of the contract, makes a contract that in case of failure of duty not exceeding three per cent., the price of the engines should be $437,600 less $2,000 for every million foot pounds which an engine fell below" its required duty. The words “contract price” in the written agreement between Hunt & Go. and the city, refer to and mean the contract price of the engines as fixed by the entire written agreement between Worthington and the city, and not to the sum of $437,600 mentioned in said instrument as the price of said engines in case their duty came up to but did not exceed the duty therein specified and required. The provisions in the agreement between Worthington and the city, relating to the decrease of the contract price, was equally binding upon Hunt & Co. as those relating to the increase, and the contract between Hunt & Co. and the city is not therefore void for want of mutuality. Hunt & Go., under their contract with the city made the final test of the engines. Upon their report Worthington’s compensation was increased $90,000, and upon this increase their claim for the compensation here sued for is based. It is contended that a contract enabling Hunt & Co. to increase their compensation from the city by, through their own report, increasing Worthington’S' compensation, is void as against public policy. This contention is without merit. Architects are usually paid a certain percentage of the cost of the building. It is very common for contractors to erect large buildings on a percentage, the owner paying all bills, and a certain per cent, of the cost to the contractor for his compensation, and it has never been suggested that such a contractor, or an architect’s contract for a percentage compensation, was against public policy. The judgment of the Superior Court will be affirmed. 8 Affirmed.